Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 4, 1965, convicting him of possession of a dangerous weapon as a felony, upon a jury verdict, and imposing sentence. Defendant’s appeal has brought up for review an intermediate order of said court, entered March 30, 1965 on the court’s decision dated September 28, 1964, which denied his motion to suppress certain evidence (People v. Roach, 44 Misc 2d 40). Judgment and order affirmed (People v. Molloy, 22 A D 2d 814). Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.